Title: Notes on a Cabinet Meeting, 25 October 1806
From: Jefferson, Thomas
To: 


                        
                            
                                25 Oct. 1806
                            
                        
                        25. a mail arrived yesterday from the Westward, and not one word is heard from that quarter of any
                            movements by Colo. Burr. this total silence of the officers of the govmt, of the members of Congress, of the
                            newspapers, proves he is committing no overt act against law. we therefore rescind the determinations to send Preble,
                            Decatur, the Argus or the gunboats, & instead of them send off the marines which are here to reinforce or take place of
                            the garrison at N. O. with a view to Spanish operns; & instead of writing to the Govrs. &c. we send Graham
                            on that rout with confidential authority to enquire into Burr’s movements, put the Govrs. &c. on their guard,
                            to provide for his arrest if necessary, & to take on himself the govmt of Louisiana. letters are still to be
                            written to Claiborne, Freeman, & the Govr. of Misipi to be on their guard.
                    